Citation Nr: 1706424	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO. 08-13 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by: Disabled American Veterans 


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from January 1972 to January 1975. 

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the RO in Indianapolis, Indiana.

In September 2011, May 2014, and February 2016, the Board remanded this issue for additional evidentiary development. The appeal has since been returned to the Board for further appellate action. In February 2016, the Board also denied service connection for a mental disorder, an issue on appeal at that time. The Board's decision with respect to that claim is final. See 38 C.F.R. § 20.1100 (2016).


FINDINGS OF FACT

1. Tinnitus did not become manifest to a degree of 10 percent or more within one year of service separation. 

2. Tinnitus is not related to service or to a service-connected disability. 


CONCLUSION OF LAW

Tinnitus was not incurred in service and is not proximately due to, a result of, or aggravated by, a service-connected disability; an organic disease of the nervous system is not presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for tinnitus on the basis that it is related to noise exposure in service. The Board has also considered a potential secondary service connection theory, as related to medications taken to treat service-connected disabilities. 

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. §§ 1110, 1131 (West 2014). 

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability. 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability. 38 C.F.R. § 3.310(a),(b); Wallin v. West, 11 Vet. App. 509, 512 (1998). 

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service. This presumption applies to veterans who served 90 days or more during a period of war or after December 31, 1946. In order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Where one of the enumerated chronic diseases is shown to be chronic in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. 38 C.F.R. § 3.303(b).

Presumptive service connection for the specified chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b). Continuity of symptomatology may be shown by demonstrating "(1) that one of the enumerated diseases was noted during service or within the presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Organic disease of the nervous system is included among the enumerated chronic diseases. The United States Court of Appeals for Veterans Claims (Veterans Court) has held that the presumptive diseases include tinnitus, at a minimum where there is evidence of acoustic trauma, as an organic disease of the nervous system. See Fountain v. McDonald, 27 Vet. App. 258 (2015).

The Board notes that the term "acoustic trauma" was not defined by the Veterans Court in Fountain, nor is it defined under VA statutes or regulations. The term was used, but was not defined, in the rating schedule for tinnitus prior to 1999. Accordingly, it is appropriate to use a generally accepted medical definition. The University of Maryland Medical Encyclopedia defines acoustic trauma as "injury to the hearing mechanisms in the inner ear[...] due to very loud noise." See http://umm.edu/health/medical/ency/articles/ acoustic-trauma.

In order for tinnitus to have become manifest to a degree of 10 percent, there must be competent evidence establishing the existence of the condition. 38 C.F.R. § 4.87, Diagnostic Code 6260.

On an October 2006 VA Form 21-4138 (Statement in Support of Claim), the Veteran asserts that his tinnitus began in service on January 1, 1973. 

Service treatment records reveal no treatment for, or notation of tinnitus. The October 1974 service separation examination contains normal assessments for ears and hearing. The Veteran was assigned a Physical Profile rating of H-1. The H stands for hearing and ears. This factor concerns auditory acuity and disease and defects of the ear. The number 1 indicates that an individual possesses a high level of medical fitness and, consequently, is medically fit for any military assignment. See 9-3(c)(1) Army Regulation 40-501, Change 35; Hanson v. Derwinski, 1 Vet. App. 512 (1991); Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).

After service, but during the Veteran's Army Reserve obligation, an October 1979 Report of Medical History indicates no history of, or current, hearing loss. The Veteran reported that he was in "great health." On examination, his ears and hearing were again assessed as normal and the Veteran was again assigned a Physical Profile rating of H-1. There is no subsequent record of complaint or treatment regarding tinnitus until the current claim. 

A September 2007 VA examination report notes a history of tinnitus, recurrent but not constant, occurring approximately 2 times a month. The examiner's opinion was that tinnitus is not caused by or a result of acoustic trauma experienced while in service. The rationale was that the low occurrence rate is most likely normal spontaneous tinnitus and should be considered to occur in a normal functioning cochlea. The examiner also noted that hearing loss is also absent.

The Veteran sent a letter to the RO in April 2008 stating that he told the technician his ears ring at least twice a week, and usually more, and this has been since he was discharged from the military. 

In response to the Board's September 2011 Remand instructions, the RO obtained an addendum medical opinion to reconcile the findings of the September 2007 examiner with the Veteran's assertion of experiencing tinnitus since service. An opinion dated in October 2011 finds that the Veteran has a diagnosis of clinical hearing loss and his tinnitus is at least as likely as not (50% probability or greater) a symptom associated with hearing loss, as tinnitus is known to be a symptom associated with hearing loss. The examiner noted the Veteran's report that tinnitus had onset "many years ago" and was intermittent. 

In response to what were described as "some inadequacies" in the VA opinions, the Board requested another opinion in its May 2014 Remand, which asked for an opinion addressing the October 2011 finding that the Veteran's tinnitus was related to hearing loss and clarifying whether tinnitus began in service. A March 2015 VA opinion from the VA audiologist who authored the October 2011 opinion, states that tinnitus is less likely than not incurred in or caused by service. The examiner reasoned that the Veteran's hearing test on entrance examination in 1971 revealed normal hearing to 4000 Hertz and similar results were noted at discharge in 1974, with no change noted in hearing in either ear while on active duty. According to the opinion, the Veteran did not report tinnitus in any service medical examinations, nor several private medical examinations. He has received medical care at VA since 2007, with no report of tinnitus. The examiner noted that the Veteran has other contributing factors to tinnitus including several medications known to be consistent with tinnitus.

The RO sought further clarification to address the October 2011 findings. In a March 27, 2015, opinion, the same VA audiologist stated that the hearing loss documented in 2011 was considered non disabling per VA regulations, therefore not related to military service. The opinion regarding tinnitus in that examination was that the tinnitus was related to the nonservice-connected hearing loss, therefore was not consistent with military service. 

The Board remanded the claim in February 2016 to address whether the medications noted in March 16, 2015 opinion could be prescribed for his service-connected hepatitis C. In a March 2016 opinion, the same VA audiologist noted the Veteran's prescribed medications and stated that these were not used for hepatitis treatment. The examiner noted that the Veteran's post-service occupations were suggestive of occupational noise exposure, which can also be a contributing factor to his tinnitus. The examiner concluded that tinnitus is less likely as not due to medications consistent with hepatitis, as the medications in his medical record that are consistent with tinnitus are not used to treat hepatitis C. In addition, occupational noise exposure is also a possible contributing factor to his current tinnitus.

An April 2016 deferred rating decision indicates that the RO requested additional clarification as the March 2016 opinion did not address the question of aggravation. 

In an October 2016 opinion, a VA physician found it less likely than not (less than 50 percent probability) that the Veteran's tinnitus was either caused by, or permanently worsened beyond natural progress by, medications taken to treat the Veteran's service-connected hepatitis C. The rationale was that a limited review of the scientifically based medical literature finds no association of the Veteran's hepatitis C treatment drugs with tinnitus. Therefore, there is no evidence of permanent worsening beyond normal progression of the Veteran's tinnitus by treatment for his hepatitis C.

There is no dispute regarding the presence of a current diagnosis of tinnitus, or with regard to the Veteran's exposure to loud sounds during service. The question for resolution here is whether competent evidence relates tinnitus to noise exposure during service or to a service-connected disability. 

After a review of all of the evidence, the Board finds that the Veteran's tinnitus is not related to service or to a service-connected disability. The Board also finds that tinnitus did not become manifest to a degree of 10 percent or more within one year of service separation. In so finding, the Board notes that substantial evidentiary development has been undertaken in an effort to substantiate the Veteran's assertions; however, the medical opinion evidence on this question is uniformly against the claim. 

The Board has considered the Veteran's lay assertions. Generally, lay evidence is competent with regard to identification of a disease with unique and readily identifiable features which are capable of lay observation. See Barr, 21 Vet. App. at 308-09. A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg. See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77. Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional. However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation. Lay statements are not competent evidence regarding diagnosis or etiology in such cases. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); 38 C.F.R. § 3.159(a)(2).

Regarding the question of secondary causation or aggravation, the Board finds that medical evidence is necessary, and that such causation or aggravation is not capable of lay observation. 

Regarding direct causation, for VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone. See Charles v. Principi, 16 Vet. App. 370 (2002). While the Veteran may be competent to relate the onset of symptoms of tinnitus to service, his assertions on this point have been contradictory. Notably, he reported intermittent tinnitus in September 2007. While he subsequently denied having said this, the Board notes that the report in September 2007 is consistent with the normal results for the hearing and ears at service separation in 1974, as well as with the normal results 5 years after service separation in 1979. The September 2007 report is also consistent with the Veteran's denial in 1979 of any history of, or current, hearing loss, and with his statement that he was in "great health." His current assertion that he had onset of chronic and constant tinnitus in service is inconsistent with these contemporaneous findings. 

The Board is obligated under 38 U.S.C.A. § 7104(d) to analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the veteran. See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

In weighing the conflicting statements provided by the Veteran, the point in time in which the statement was made is important because a description of an event which is closer to the time that event allegedly occurred is naturally less likely to be affected by errors in memory. See Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (noting that, notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory). Thus, the more contemporaneous nature of the statement of medical history in 1979 is significant. Furthermore, because that account was presented in the context of routine medical evaluation, it seems likely that he would report events carefully and accurately. The "medical diagnosis or treatment" exception to the hearsay rule (Fed. R. Evid. 803) provides that "statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care."  Recourse to the Federal Rules of Evidence is appropriate where they will assist in articulation of the Board of Veterans' Appeals' reasons. Rucker v. Brown, 10 Vet. App. 67 (1997). 

In contrast to the Veteran's account in 1979, when the Veteran thereafter presented his account, he was seeking VA benefits rather than medical treatment. The Board is of course cognizant of possible self-interest which any veteran has in promoting a claim for monetary benefits. While the Board must consider all competent lay assertions, in determining the credibility of such assertions, the Board may properly consider the personal interest a claimant has in his or her own case. See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).

There is no question that the Veteran is competent to relate symptoms as he remembers them. Thus, his competency is not at issue with regard to recounting the onset of continuous symptoms. Rather, it is the credibility of the Veteran's recent account which the Board finds is lacking. Simply put, the normal examination in 1974 and 1979 and the report of medical history at in 1979 are more convincing than the Veteran's later statements made in support of a claim for monetary benefits. 

In sum, the Board finds that the Veteran's tinnitus is not related to service and is not related by causation or aggravation to a service-connected disability. The Board also finds that tinnitus did not become manifest to a degree of 10 percent or more within one year of service separation. Accordingly, the Board concludes that service connection for tinnitus is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter in February 2007. 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran. The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained. 

The RO has also obtained several medical examinations regarding the claim as well as several medical opinions. The Veteran has made no specific allegations as to the inadequacy of any opinion. Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion). 

As noted above, this appeal involves a remand by the Board for additional evidentiary development. A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998). While substantial compliance is required, strict compliance is not. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

In this case, the RO substantially complied with the Board's remand instructions by affording an opportunity to identify or submit additional evidence and by obtaining a medical opinion regarding whether the Veteran's tinnitus was caused by or aggravated by medications taken to treat hepatitis C


ORDER

Service connection for tinnitus is denied. 



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


